DETAILED ACTION
The present application has been made of the record and currently claims 1-10 and 12-17 are rejected while claim 11 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
It is first noted wherein Claims 1-10 and 12-17 are replete with antecedent basis issues rendering the claims indefinite. Additional non-antecedent basis issues have also been identified. It is suggested wherein Applicant thoroughly review the pending claims to make all corrections necessary to have the claims confirm with applicable laws, regulations, and practices. A potentially non-exhaustive list of indefiniteness issue examples has been provided below. Applicant is required to correct all antecedent basis and any other indefiniteness issues whether or not they are listed as an example below. It is noted that if applicant’s response does not correct all of the indefinite issues, whether listed as an example or not, the next action will be held as a Final Rejection.
In regards to claim 1, line 17, it is unclear if a new intermediate connection piece is being introduced or it is meant to refer to the original one. 
It is noted wherein the issue with properly referring back to a previously presented component is found throughout the claims. It is also noted wherein Applicant fails to properly identify with component (e.g. first or second or both) is being referred to in instances wherein multiple components sharing the same name but identified by number have been presented. A non-exhaustive list of similar concerns can be found in:
Claim 1, Line 18. “engage a coupling” 
Claim 2, Line 2, “a coupling means”
Claim 2, Line 7, “permits a pivoting”
Claim 6, Line 2-3,  “said at least one or at least one”
Claim 9, line 7, “a clamping element”
Claim 10, line 3, “a projection”
Claim 12, “the at least one basic section” 
NOTE: coupling means parts are not discussed in claim 4 but instead the intermediate connecting part is discussed.
Claim 14, lines 1-2, “where an intermediate”
Claim 14, line 3, “a plurality”
Claim 16, line 1-2, “wherein the … comprising multiple basic sections”
Claim 17, lines 1-2, “a coupling means part”
Claim 17, line 2, “an intermediate”
Claim 17, next page, line 1, “an intermediate”

In regards to claim 1, the term “which is” is unclear of what it is being referred to. Similarly, the term “with a” is unclear for the aforementioned reason. 
A non-exhaustive list of similar concerns can be found in:
Claims 14 and 16, “which is” 
Claim 15, line 4, “which”

In regards to claim 4, the phrase containing "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed and thereby rendering the scope of the claim(s) unascertainable.  See Non-Final office action mailed on 1/15/2021 on page 6 where the same issue was raised but was not corrected. 
A non-exhaustive list of similar concerns can be found in:


In regards to claim 2, line 8, the limitation “and/or” is unclear because claim 1 requires an articulated connection between a first OR second coupling means part but claim 2 requires pivoting between a first and/or second coupling means part. Therefore, the metes and bounds of the claims is indefinite. 
A non-exhaustive list of such concerns can be found in:
Claim 3, page 4, line 2, “and/or”

In regards to claim 9, Line 3, the limitation “it opens” is unclear because examiner is unsure of what “it” is meant to refer to. 

In regards to claim 4, the term “are” is unclear because the “intermediate part articulation element are …” appears to be in a plural context, but in claim 1, lines 17-18, appears that it is in the singular context. It is noted that the term “is” could also raise concerns.  

In regards to claim 6, the term “the coupling means part” is unclear of what “coupling means part” is referring to because in claim 5 it refers to a “first or second coupling means part” and claim 9 which also depends on claim 5 refers back to a “first or second coupling means part”.
A non-exhaustive list of similar concerns can be found in:
Claims 12 and 16, “the coupling means part”

In regards to claims 13-16, the term “multiple”, “plurality”, and “at least one” referring to the “basic section” and the “connecting part segments” appears it could raise concerns.

Claim 16, line 3, “the multiple at least one”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679